Citation Nr: 0415312	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-19 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
acne vulgaris.

2.  Entitlement to an effective date earlier than July 24, 
1997 for service connection for facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This case came before the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision that increased the rating for 
service-connected acne vulgaris from 10 percent to 30 
percent; the veteran appealed for an even higher rating.  In 
a November 1999 decision, the Board denied the claim for an 
increase in a 30 percent rating for acne.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2000 joint 
motions with a stipulation agreement (settlement), the 
parties (the veteran and the VA Secretary) essentially 
requested the Court to vacate and remand the Board decision 
on the claim for an increase in the 30 percent rating for 
acne, and to also assign a single separate 10 percent rating 
for scars on both cheeks (facial scars) associated with 
surgical treatment for acne.  A December 2000 Court order 
granted the joint motions with stipulation agreement.  

In January 2001, pursuant to the stipulation agreement at the 
Court, the RO awarded service connection and a single 
separate 10 percent rating for scars of both cheeks; and the 
RO made this effective from July 24, 1997.  The veteran 
thereafter appealed for an earlier effective date for this 
benefit, and such issue is currently before the Board.

In December 2001, the Board remanded to the RO the claim 
(which had been returned by the Court) for an increase in a 
30 percent rating for acne.  The RO thereafter continued to 
deny this claim, and such issue is again before the Board.

In February 2004, the RO increased to 30 percent the rating 
for facial scars, effective April 3, 2000.  That issue is not 
before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected acne vulgaris is 
manifested by no more than constant exudation or itching, 
extensive lesions, or marked disfigurement.  His acne also 
does not involve impairment exceeding that of deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.  In addition to his acne 
rating, he receives a separate rating for service-connected 
facial scars.

2.  The veteran filed a claim for an increased rating for 
acne vulgaris on July 24, 1997, which is also deemed to be a 
claim for separate service connection and compensation for 
facial scars.  The RO has assigned July 24, 1997 as the 
effective date for service connection and compensation for 
facial scars.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected acne vulgaris are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7828 (2003).

2. The criteria for an effective date earlier than July 24, 
1997, for service connection for facial scars, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from January 1969 to 
November 1970.

In February 1972, the RO granted service connection and a 10 
percent rating for acne vulgaris.

In September 1972, the RO granted service connection for 
paranoid schizophrenia.  This mental disorder is currently 
rated 100 percent disabling, and such rating has been in 
effect for many years.

Over the years, the veteran has received periodic treatment 
for his acne.  One such treatment was in June 1985 at a VA 
facility and involved dermabrasion and excision of acne 
vulgaris scars.

On July 24, 1997, the RO received the veteran's claim for 
increased compensation for acne.  He also referred to 
compensation under 38 U.S.C.A. § 1151 (compensation for 
disability due to VA treatment) based on acne and scars which 
he seemed to attribute to VA treatment in the mid 1980s.  He 
stated that the delay in filing his claim was due to his 
psychiatric condition.

On VA examination in February 1998, the veteran said his skin 
condition resulted in fluid on his face.  He stated that 
certain areas of his face turned white while other areas 
turned brown with sun exposure.  He described his face as 
embarrassing and stated that he felt people were staring at 
him.  The examination revealed deep pitted scars with 
sebaceous material in a number of scars.  Very few cystic 
areas were noted.  There was no obvious inflammatory process 
at that time.  There was a 2.5 cm scar on the right cheek and 
a 3.5 cm scar on the left cheek.  There was a 3 cm scar on 
the upper back.  The examiner described the process as 
relatively sparing on both the back and chest.  The diagnosis 
was acne.  Photographs were taken at this examination.

In a June 1998 letter, a private doctor, S. E. Chiarello, 
M.D., stated that the veteran had severe acne scarring and 
recommended surgical excision of facial scars.  He enclosed 
an article on the subject of skin resurfacing, which related 
to a new procedure called dermasanding.  

In an August 1998 decision, the RO increased the rating for 
service-connected acne vulgaris from 10 percent to 30 
percent.  

Later medical records describe treatment for the veteran's 
various ailments including a skin condition.

At an RO hearing in May 1999, the veteran maintained that his 
acne should be rated higher than 30 percent.  He described 
the condition in detail and submitted photos of his face.

An April 2000 VA dermatology consultation notes extensive 
pitted scars and scarred sinus tracts in the perioral region 
of the veteran's face, with numerous ingrown hairs, deep 
palpable cysts, and perifollicular papules.  The assessments 
included acne, a questionable history of chloracne with 
exposure to Agent Orange, scars secondary to cystic acne, and 
follicular occlusion triad.  

In January 2001, pursuant to the stipulation agreement at the 
Court, the RO awarded service connection and a single 
separate 10 percent rating for scars of both cheeks; and the 
RO made this effective from July 24, 1997.

On VA dermatology consultation in April 2002, the veteran had 
pitted scars and few cysts on the face, involving 30 percent 
of the facial surface (or 3 percent of the overall body 
surface), along with scattered open comedones on the back 
with few small cystic lesions.  The assessment was chloracne, 
with no signs or symptoms of infection.  In an addendum to 
the consultation, it was noted that the differential 
diagnosis included nodulocystic acne and that the diagnosis 
of chloracne required historical confirmation of Agent Orange 
exposure.  

On VA skin examination in April 2003, it was noted that the 
actual activity of the acne had diminished over the years.  
The veteran claimed he was still very symptomatic from 
intermittently inflamed cystic areas and facial scars.  He 
felt that his facial scars were repugnant, and he said he was 
embarrassed to be seen in public.  He described the lower 
part of his face as being painful.  He had had some 
involvement of his back, but he rarely developed inflamed 
cysts on this area.  He denied difficulty with mastication or 
speech and otherwise had no symptoms of facial weakness.  On 
examination, the facial scarring was mostly limited to the 
lower cheeks, perioral and chin areas.  There were multiple 
deep ice-pick type scars and comedones.  There were a few 
palpable fibrotic or cystic nodules on each lower cheek; none 
was erythematous, actively draining, or appeared to be 
actively inflamed.  There was an indistinct palpable nodule 
on the left cheek that the veteran said was tender to 
palpation.  On the lower cheeks, there was some mild fibrosis 
to palpation in between the ice-pick scars and very slight 
smooth textural change that was likely from prior 
dermabrasion.  On the right lower cheek/lateral chin, there 
was an approximately 2.5 cm mildly depressed linear scar; on 
the left cheek/chin, there was an approximately 3.5 cm 
linear, mildly depressed scar that was 3 to 4 mm in diameter.  
There were some periauricular and posterior neck open 
comedones.  There was some depressed acne scarring on the 
upper back with an approximately 3 cm hypopigmented linear 
upper back scar from a cyst excision.  There were also a few 
surrounding scars from suture marks.  No actively inflamed 
cysts were seen, but there were several areas of double, or 
small group, open comedones on the entire back with the upper 
back more predominantly involved.  These appeared to be 
normal and there was no evident impairment of facial muscle 
motion.  There was some mild erythema with greasy scale of 
the nasolabial folds and slight scalp scale consistent with 
seborrheic dermatitis.  There was no exfoliation associated 
with the acne or scars, and no ulceration or crusting was 
seen.  There were no significant pigmentary changes over the 
face or the back.  During the exam, the veteran seemed 
somewhat paranoid; he presented wearing a respiratory-type 
mask that covered his face and mouth, which he wore before 
entering and when leaving the examination room.  

At this April 2003 VA examination, the impression was cystic 
acne vulgaris, currently mildly to moderately active and due 
mostly to intermittent inflammation of established cystic 
lesions.  There was no definite evidence of any actively 
inflamed lesions on examination today.  The lack of 
inflammation and minimal activity of the condition appeared 
to be consistent with what had been documented on the most 
recent examinations over the past 5 years.  There also was an 
impression of facial scarring secondary to acne vulgaris.  
The examiner opined that the veteran did have severe facial 
scarring disfigurement.  The condition had mildly worsened in 
comparison to photographs from the veteran's younger years, 
which was expected with increased skin laxity due to aging.  
The examiner estimated that at least 70 to 80 percent of the 
veteran's cosmetic impairment was due to scars from the acne 
vulgaris itself.  There was a third impression of facial 
scars secondary to cosmetic treatment (cyst excisions and 
dermabrasion).  It was difficult to completely separate these 
scars from the scars caused by the acne, but the examiner 
estimated that these scars accounted for no more than 20 to 
30 percent of the cosmetic impairment.  The examiner was 
unable to find evidence of a follicular occlusion triad, as 
apparently diagnosed on an earlier consultation.  The 
examiner stated that the veteran had no systemic 
manifestations attributable to these conditions.  He had some 
mild unrelated seborrheic dermatitis with exfoliation, but 
there was no ulceration, exfoliation, or crusting due to his 
acne vulgaris or scarring.  There was no evidence of facial 
muscle damage, and the degree of reported pain seemed to be 
out of proportion to the physical findings.  The examiner 
concluded that the facial scars were not particularly 
repugnant and did not cause marked or repugnant bilateral 
disfigurement

In February 2004, the veteran submitted several photographs 
of his face.  He said the condition affected his ability to 
have relationships.  

Ongoing VA medical records dated to 2004 show treatment for 
the veteran's various ailments, including psychiatric and 
skin problems.

The veteran testified at an RO hearing in February 2004.  He 
said that acne with scars was embarrassing and repugnant.  He 
described the skin condition in detail.  His representative 
noted that the scarring was part and parcel of the acne 
disability.  

In February 2004, the RO increased to 30 percent the rating 
for facial scars, effective April 3, 2000.  

II.  Analysis

By discussions in correspondence, rating decisions, the 
statements of the case, supplemental statements of the case, 
and prior Board and Court actions in this case, the veteran 
and his reprentative have actual knowledge of what evidence 
is necessary to substantiate the claims.  Identify medical 
records have been obained, and VA examinations have been 
provided.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

A.  Increase in 30 percent rating for acne vulgaris

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating criteria for evaluating skin conditions changed 
during this appeal.  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria apply only since their 
effective date.  VAOPGCPREC 3-2000.

Under the old criteria, there is no separate diagnostic code 
for acne vulgaris, and the condition is rated by analogy to 
eczema.  38 C.F.R. § 4.20.  Under the old criteria, in effect 
prior to August 30, 2002, a 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30, 2002, a maximum 
30 percent rating is assigned for acne when there is deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2003).

The veteran's service-connected acne is rated 30 percent.  He 
also receives a separate rating for service-connected facial 
scars related to acne treatment, and such was rated 10 
percent (pursuant to the stipulation of the parties at the 
Court) and more recently 30 percent (when the RO increased 
the rating).  These conditions are related and overlap, but 
to the extent possible the impairment from the facial scars 
must be excluded when evaluating the acne impairment.  
38 C.F.R. § 4.14 (rule against pyramiding of ratings).

The medical evidence, including the latest VA examination in 
2003, shows periodic active acne primarily of the face.  At 
the 2003 VA examination, it was said that the veteran's acne 
was only mildly to moderately active.  There have been 
numerous descriptions of the acne, as well as many 
photographs.  Looking at the pictures, the Board finds that 
the alleged "disfigurement" from the acne is not nearly as 
bad as the veteran claims.  His face appears to be similar to 
many seen every day in public, with some moderate skin 
problems.  Beauty is in the eye of the beholder, but the 
Board finds nothing in the veteran's appearance which might 
approach the "exceptionally repugnant" standard of the old 
rating criteria.

Considering the old rating criteria of Code 7806, the 
evidence shows the veteran's acne is manifested by no more 
than constant exudation or itching, extensive lesions, or 
marked disfigurement.  Thus no more than a 30 percent rating 
for acne is warranted under the old criteria.  The veteran 
does not meet the criteria for an even higher rating of 50 
percent under the old criteria, since the acne does not 
result in ulceration or extensive exfoliation or crusting, or 
systemic or nervous manifestations, or exceptional 
repugnancy.  It bears mention that he has nervous symptoms 
related to his totally disabling service-connected 
schizophrenia, rather than nervous manifestations of service-
connected acne.

With regard to the new criteria of Code 7828 for acne, the 
veteran already receives the maximum 30 percent rating.  Such 
30 percent rating is to be assigned when there is deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck.  The veteran's acne is 
no worse than this.  His acne does not involve an exceptional 
or unusual disability picture as would warrant consideration 
of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet.App. 337 (1996).

In sum, the veteran's acne is no more than 30 percent rating 
under either the old or new rating criteria.  As the 
preponderance of the evidence is against the claim for an 
increased rating for acne, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Effective date earlier than July 24, 1997 for service 
connection for facial scars

The veteran contends that an effective date earlier than July 
24, 1997 is warranted for service connection for scars of 
both cheeks (facial scars).  

The effective date for service connection, when a claim is 
filed more than a year after service, is the date of VA 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

On July 24, 1997, the RO received a claim from the veteran 
which was for an increase in a 10 percent rating for his 
acne; the RO subsequently increased the acne rating to 30 
percent.  In an appeal from a Board decision which had denied 
an increase in the 30 percent rating for acne, the veteran 
and the VA Secretary entered into a settlement agreement at 
the Court which agreed to assign separate service connection 
and a single 10 percent rating for facial scars.  The claim 
giving rise to the separate service connection for the facial 
scars is the claim of July 24, 1997.  While the claim of July 
24, 1997 was literally a claim for an increased rating for 
acne, under the circumstances it may be viewed as also being 
the claim for separate service connection for facial scars.  

As the July 24, 1997 inferred claim of service connection for 
facial scars was filed many years after service, service 
connection for facial scars may not be effective prior to 
July 24, 1997 when the claim was received by the RO.  There 
is no legal entitlement to an earlier effective date.  The 
law, not the evidence, controls the outcome of this claim.  
As a matter of law, the claim for an earlier effective date 
for service connection for facial scars must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating for acne vulgaris is denied.

An earlier effective date for service connection for facial 
scars is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



